          Case: 3:20-cv-02763-JRK Doc #: 1 Filed: 12/14/20 1 of 10. PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

     Cherie Drinkwater                         *   Case No. 3:20-cv-2763
     1570 Ayers Rd.
     Millbury, Ohio 43447,                     *
                                                   Judge
                                    Plaintiff, *
                                                   Magistrate Judge
     v.                                        *

     Tronair, Inc.                       *         COMPLAINT FOR DAMAGES AND
     C/O CT Corporation System                     INJUNCTIVE RELIEF
     4400 Easton Commons Way, Suite 125 *
     Columbus, Ohio 43219                          JURY DEMAND ENDORSED HEREON
                                         *
                              Defendant.
                                         *

     Now comes Plaintiff Cherie Drinkwater (“Ms. Drinkwater” or “Plaintiff”), through

undersigned counsel, for her complaint against Defendant Tronair, Inc. (“Tronair” or

“Defendant”), and hereby states as follows:

                                 PRELIMINARY STATEMENT

1.        This action seeks compensatory and punitive damages, pre-judgment and post-judgment

interest, costs, back pay, front pay, and attorneys’ fees under federal law against Defendant

Tronair, Inc. (“Tronair” or “Defendant”) to redress violations of Title VII of the Civil Rights Act

of 1964, as amended, 42 U.S.C. § 2000e (“Title VII”), and the Family and Medical Leave Act of

1993 (“FMLA”), 29 U.S.C. § 2601, et seq.

                                             PARTIES

2.        Plaintiff, Ms. Drinkwater, is a female who resides in Millbury, Ohio, which is within this

judicial district. At all times relevant, Plaintiff is a person and an “eligible employee” within the

meaning of the FMLA because she was employed by Defendant other than in domestic service
                                            Page 1 of 10
        Case: 3:20-cv-02763-JRK Doc #: 1 Filed: 12/14/20 2 of 10. PageID #: 2




for at least twelve (12) months and for at least 1,250 hours of service during the twelve (12)

months before she sought FMLA leave and was employed at a worksite where fifty (50) or more

employees are employed within seventy-five (75) miles of that worksite. See also 29 C.F.R. §

825.110. Further stating, Plaintiff was an “employee” as that term is defined under Title VII.

3.      Defendant is a foreign corporation that is authorized to conduct business in Ohio, which

conducts substantial business throughout Ohio, including the Northern District of Ohio. At all

times relevant, Defendant employed Plaintiff. Further stating, Defendant is an “employer” of

Plaintiff as that term is defined in the FMLA because it is engaged in commerce or in any industry

or activity affecting commerce that employs or employed at least fifty (50) or more employees at

or within a 75-mile radius of the Plaintiff’s worksite for each working day during each of 20 or

more calendar workweeks in the year of or the calendar year preceding the events giving rise to

this cause of action. Further stating, Defendant was an “employer” as that term is defined in Title

VII.

                                  JURISDICTION AND VENUE

4.      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331 and 1343 which

grant federal district courts jurisdiction over federal question and civil rights actions, respectively.

5.      Venue is proper in this forum pursuant to 28 U.S.C. §1391(b)(2) as all or a substantial part

of the events or omissions giving rise to the claim occurred in the Northern District of Ohio,

Western Division.

                     EXHAUSTION OF ADMINISTRATIVE REMEDIES

6.      This case was timely filed within 90 days of Plaintiff’s receipt of the Notice of Right to

Sue letter from the U.S. Equal Employment Opportunity Commission against Tronair for her




                                             Page 2 of 10
       Case: 3:20-cv-02763-JRK Doc #: 1 Filed: 12/14/20 3 of 10. PageID #: 3




claims under Title VII. As such, Plaintiff has satisfied all procedural requirements prior to

commencing this action.

                                             FACTS

7.    Plaintiff was employed with Tronair for approximately three (3) years at its headquarters

in Swanton, Ohio, ultimately reporting as a member of its Senior Leadership Team as the Senior

Director of Human Resources.

8.    Until events at issue, Plaintiff consistently received positive reviews and advanced within

Tronair. She had no known legitimate disciplinary issues, and she was a reliable employee among

the male-dominated environment at Tronair.

9.    In 2018, Tronair hired a new President and CEO, Paul Schwarzbaum.

10.   In 2019, under Mr. Schwarzbaum, Plaintiff’s duties and responsibilities increased, and he

required Ms. Drinkwater to report directly to him as a member of the Senior Leadership Team at

Tronair.

11.   Ms. Drinkwater requested an increase in her compensation to be at the same level as her

male colleagues within the Senior Leadership Team with Tronair, which came with immediate

pushback and was denied by Mr. Schwarzbaum. Plaintiff’s reasonable requests to be compensated

to that of her male colleagues on the Senior Leadership Team were made more than once by Ms.

Drinkwater; each time, they were denied.

12.   On February 23, 2019, Ms. Drinkwater contracted the flu and was hospitalized. She sought

out and was approved for FMLA leave due to her hospitalization and took through March 3, 2019

to recover.

13.   Unfortunately, during the foregoing time period and Plaintiff’s FMLA leave, rather than

allow Ms. Drinkwater to recover, Mr. Schwarzbaum began to continuously call or otherwise


                                           Page 3 of 10
       Case: 3:20-cv-02763-JRK Doc #: 1 Filed: 12/14/20 4 of 10. PageID #: 4




repeatedly communicate with Plaintiff about her inability to immediately return his emails and/or

text messages. Mr. Schwarzbaum then complained to the rest of Plaintiff’s Human Resources

Department that they suffered because it “needed a leader” and she wasn’t one. Ultimately, Ms.

Drinkwater reasonably believed Mr. Schwarzbaum’s comment to be evidence of his

discriminatory animus and/or retaliation towards her, and she protested it to him directly.

14.   On March 27, 2019, Ms. Drinkwater was forced to have an emergency hernia surgery,

which was not only outside of her control but also a serious health condition under the FMLA.

According to the FMLA documentation, Ms. Drinkwater’s physician thought that she could return

to work on May 8, 2019.

15.   During this FMLA leave, Ms. Drinkwater was directed to call into Tronair by Mr.

Schwarzbaum. At this time, Plaintiff was informed that Mr. Schwarzbaum was “dissatisfied” with

her performance, citing no particulars, and he then informed Ms. Drinkwater that she was being

demoted and would be placed on a Performance Improvement Plan immediately. Plaintiff was

also informed that she would be reporting to a subordinate colleague, and her employment was

threatened repeatedly by Mr. Schwarzbaum, which she also protested and opposed as further

evidence of his discriminatory animus and/or retaliation towards her.

16.   Due to the foregoing, Ms. Drinkwater’s health deteriorated, and her serious health

condition required an extension of her FMLA leave through June 1, 2019.

17.   As a result of the foregoing, Ms. Drinkwater reasonably feared that her termination was

not only imminent but likely given the foregoing conduct, and these circumstances became so

objectively intolerable that a reasonable person under the same circumstances would have felt

compelled to resign, to protect her career, employee benefits, and well-being. Given no other




                                          Page 4 of 10
       Case: 3:20-cv-02763-JRK Doc #: 1 Filed: 12/14/20 5 of 10. PageID #: 5




alternative, Ms. Drinkwater was constructively discharged due to the above-described

discrimination and retaliation by Defendant.

                                 CAUSES OF ACTION
                                       COUNT I
                      (Gender Discrimination in Violation of Title VII)

18.   All of the preceding paragraphs are realleged as if fully rewritten herein.

19.   Plaintiff’s sex is a protected class under Title VII.

20.   During her employment, Plaintiff was qualified for her position, which she maintained

successfully with Tronair under several chief executives, ultimately reporting within Tronair’s

Senior Leadership Team.

21.   Despite the foregoing, Defendant refused to compensate Plaintiff equally to that of

similarly situated male employees. Ultimately, Plaintiff was replaced by a male who was then

compensated far more than Plaintiff on the basis of gender in violation of Title VII.

22.   Defendant has willfully violated and continues to intentionally violate Title VII by denying

Plaintiff the equal terms and conditions of employment afforded to Defendant’s similarly situated

male employees on the basis of gender.

23.   As a direct and proximate result of Defendant’s willful and ongoing violations of Title VII,

Plaintiff has suffered and will continue to suffer damages for which Defendant is liable, including

but not limited to: actual and compensatory damages; back pay; front pay or future damages; lost

benefits; interest; reasonable attorney’s and expert fees; costs; and any additional legal or

equitable relief that this Court deems just and proper.

                                           COUNT II
                             (Retaliation in Violation of Title VII)

24.   All of the preceding paragraphs are realleged as if fully rewritten herein.



                                           Page 5 of 10
       Case: 3:20-cv-02763-JRK Doc #: 1 Filed: 12/14/20 6 of 10. PageID #: 6




25.    Plaintiff opposed Defendant’s gender discrimination against her and, as a result, was

subjected to materially adverse actions by Tronair, including the reduction of her job duties, the

reassignment of her duties, demotion, placement on a Performance Improvement Plan, repeated

threats of termination, a refusal to equal terms and conditions of employment, as well as

constructive discharge within a period of several months, demonstrating the casual connection

between the termination and her protected activity.

26.    Through its actions and/or inaction, Tronair has denied Plaintiff the enjoyment of all

benefits, privileges, terms and conditions of its employment that it offers to its employees and

have resulted in retaliation against Plaintiff in violation of Title VII.

27.    As a direct and proximate result of Defendant’s willful and ongoing violations of Title VII,

Plaintiff has suffered and will continue to suffer damages for which Defendant is liable, including

but not limited to: actual and compensatory damages; back pay; front pay or future damages; lost

benefits; interest; reasonable attorney’s and expert fees; costs; and any additional legal or

equitable relief that this Court deems just and proper.

                                      COUNT III
                 (FMLA Interference with Rights – 29 U.S.C. § 2615, et seq.)

28.    All of the preceding paragraphs are realleged as if fully rewritten herein.

29.    At all times relevant, Plaintiff is a person employed by Defendant other than in domestic

service for at least twelve (12) months and for at least 1,250 hours of service during the twelve

(12) months before Defendant interfered with Plaintiff’s FMLA rights as described above.

30.    At all times relevant, Defendant is an employer as defined by the FMLA under 29 U.S.C.

§ 261(4)(A)(ii)(I) because it is engaged in commerce or in any industry affecting commerce that

employs or employed at least fifty (50) or more employees at or within a 75-mile radius of the



                                            Page 6 of 10
       Case: 3:20-cv-02763-JRK Doc #: 1 Filed: 12/14/20 7 of 10. PageID #: 7




Plaintiff’s worksite for each working day during each of 20 or more calendar workweeks in the

year of or the calendar year preceding the events giving rise to this cause of action.

31.    Pursuant to 29 U.S.C. § 2615(a)(1), it is unlawful for an employer to interfere with an

employee’s right to exercise FMLA leave. Despite Plaintiff’s attempts to and exercise of her rights

under FMLA for protected medical leave, Defendant, through its agents or assigns, interfered with

Plaintiff’s attempt to and/or exercise of her FMLA rights by engaging in the following non-

exhaustive list of conduct, including but not limited to: (1) discouraging her use of medical leave;

(2) holding Plaintiff’s medical leave against her through performance improvement plans and/or

further unreasonable scrutiny and behavior; (3) disciplining her during her medical leave; and/or

(4) otherwise treating her less favorably than similarly situated employees who did not exercise

or attempt to exercise their FMLA rights or did not suffer from a serious health condition.

32.    By and through the foregoing, Defendant has willfully and/or recklessly retaliated against,

interfered with, restrained, and/or denied Plaintiff’s rights in violation of the FMLA.

33.    By engaging in the foregoing conduct, Defendant has interfered with Plaintiff’s exercise

of her FMLA rights, in violation of 29 U.S.C. § 2615(a)(1).

34.    As a result of Defendant’s interference, Plaintiff was harmed in the fact that she suffered

an adverse employment action, including being placed on a PIP, demoted, repeatedly threatened

with termination, denied benefits to which she is entitled under the FMLA and was constructively

discharged for her use of her FMLA rights.

35.    Defendant lacked good faith to believe it had not violated the FMLA in its actions.

36.    As a direct a proximate result of Defendant’s actions, Plaintiff has suffered damages, in

accordance with 29 U.S.C. § 2617(a). Tronair is liable to Plaintiff for recovery of her damages,




                                           Page 7 of 10
          Case: 3:20-cv-02763-JRK Doc #: 1 Filed: 12/14/20 8 of 10. PageID #: 8




including but not limited to recovery of double her actual damages in liquidated damages,

equitable relief as this Court may deem appropriate, interest, their attorneys’ fees, and costs.

                                          COUNT IV
                           (FMLA Retaliation – 29 U.S.C. § 2615, et seq.)

37.       All of the preceding paragraphs are realleged as if fully rewritten herein.

38.       Throughout Plaintiff’s employment relationship with Defendant, Plaintiff exercised and/or

attempted to exercise her rights under the FMLA and engaged in protected activity because (1)

she used medical leave for qualifying reasons and (2) she opposed being discriminated against in

the form of discipline under the FMLA.

39.       In response, Defendants retaliated against Plaintiff for exercising or attempting to exercise

her FMLA rights by taking the following non-exhaustive list of actions: (1) holding her use of

medical leave for her disability and/or serious health condition as a negative factor in Plaintiff’s

employment; (2) discouraging or otherwise interfering with Plaintiff’s medical leave by

unwarranted scrutiny or discipline; (3) disciplining and terminating Plaintiff’s employment

because of her protected activity; and (4) demoting and/or failing to reinstate Plaintiff to her

position.

40.       By engaging in the foregoing conduct, Defendants have retaliated against Plaintiff’s

attempt to or exercise of her FMLA rights, in violation of 29 U.S.C. § 2615(a) and (b).

41.       As a result of Defendant’s retaliatory conduct, Plaintiff suffered an adverse employment

action in the form of a PIP, a demotion, and/or constructively discharged for her use of her FMLA

rights.

42.       Defendant lacked good faith to believe it had not violated the FMLA in its actions.

43.       As a direct a proximate result of Defendant’s actions, Plaintiff has suffered damages, in

accordance with 29 U.S.C. § 2617(a). Tronair is liable to Plaintiff for recovery of her damages,
                                              Page 8 of 10
         Case: 3:20-cv-02763-JRK Doc #: 1 Filed: 12/14/20 9 of 10. PageID #: 9




including but not limited to recovery of double her actual damages in liquidated damages,

equitable relief as this Court may deem appropriate, including reinstatement, interest, their

attorneys’ fees, and costs.

44.      By engaging in the foregoing conduct, Defendant has retaliated against Plaintiff’s exercise

of his FMLA rights, in violation of 29 U.S.C. § 2615(a)(2).

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays that this Court enter judgment against Defendant as

follows:

      (a) Ordering Defendant to pay Plaintiff her economic and noneconomic damages, to be

         determined at a later date;

      (b) Ordering Defendant to pay liquidated damages in an amount equal to her compensatory

         damages;

      (c) Ordering Defendant to pay punitive damages;

      (d) Awarding Plaintiff costs and reasonable attorneys’ fees associated with this action; and

      (e) Directing such other and further relief as the Court may deem just or appropriate.



                                               Respectfully submitted,

                                               BRYANT LEGAL, LLC

                                               /s/ Matthew B. Bryant
                                               Matthew B. Bryant (0085991)
                                               3450 W Central Ave., Suite 370
                                               Toledo, Ohio 43606
                                               Telephone: (419) 824-4439
                                               Facsimile: (419) 932-6719
                                               Email: Mbryant@bryantlegalllc.com
                                               Attorney for Plaintiff



                                             Page 9 of 10
Case: 3:20-cv-02763-JRK Doc #: 1 Filed: 12/14/20 10 of 10. PageID #: 10




                                   JURY DEMAND
 Plaintiff requests a trial by a jury of eight (8) persons.

                                         /s/ Matthew B. Bryant
                                         Matthew B. Bryant (0085991)
                                         Attorney for Plaintiff




                                      Page 10 of 10
